DETAILED ACTION
Status of Claims
0.	This is a Final office action in response to communication received on March 14, 2022. Claims 1, 4-13, 16-17, and 19 are amended. Claims 1-19 are pending and examined herein.
Examiner's Note
 Restriction
1.	The Examiner has not elected to restrict Group I claims 1-12 and Group II claims 13-19, however reserves the right to restrict if the claims begin to diverge in scope significantly such that it amounts to a search burden.
Claim Rejections - 35 USC § 112
 CLAIM INTERPRETATION 
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
	(A) the claim limitation uses the term “means” or “step” or a term used as a 	substitute for “means” that is a generic placeholder (also called a nonce term or a 	non-structural term having no specific structural meaning) for performing the 	claimed function; 
	(B) the term “means” or “step” or the generic placeholder is modified by functional 	language, typically, but not always linked by the transition word “for” (e.g., “means 	for”) or another linking word or phrase, such as "configured to" or "so that"; and 
	(C) the term “means” or “step” or the generic placeholder is not modified by 	sufficient structure, material, or acts for performing the claimed function. 
	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: "an obtaining unit configured to obtain" in claim 16.
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
3.	The following is a quotation of 35 U.S.C. 112(b): 
	
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

	Claim 16 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim limitation "an obtaining unit configured to obtain" in claim 16 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. This is because the units are referred to as software at least note as-filed spec. paras. [0060], [0083], [0087]. It is indefinite as to how software or program or module can be a structural equivalent? Thus, there appears to be no direct linkage of above noted units to a structural equivalent. This claim would need to be particularly claimed. 
	Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
	The Examiner suggests that the Applicant particularly claim controller and/or server as supported by the as-filed specification to resolve 112(f) interpretation and corresponding 35 U.S.C. 112(b) and 35 U.S.C. 112(a) rejections.
Applicant may: 
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)). 
	If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 
4.	The following is a quotation of 35 U.S.C. 112(a): 

	(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the 	manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any 	person skilled in the art to which it pertains, or with which it is most nearly connected, to make and 	use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of 	carrying out the invention. 
	Claim 16 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function as it recites "an obtaining unit configured to obtain" in claim 16.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor. Further see MPEP 2181 note "35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under 35 U.S.C. 112(a). See MPEP § 2163.03, subsection VI.". Accordingly, the disclosure is not commensurate with the scope of the claim. 
	The Examiner suggests that the Applicant particularly claim controller and/or server as supported by the as-filed specification to resolve 112(f) interpretation and corresponding 35 U.S.C. 112(b) and 35 U.S.C. 112(a) rejections.
Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Next using the 2019 Revised Patent Subject Matter Eligibility Guidances (hereinafter 2019 PEG) the rejection as follows has been applied.
	Under step 1, per MPEP 2106.03, claims 1-11 are an apparatus; claim 12 is an apparatus; claims 13-18 is an apparatus; and claim 19 is an apparatus. Thus, each claim 1-19, on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. §101. 
	Under Step 2A Prong One, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
	Next, per 2019 PEG, to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 PEG. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.

(I) An abstract idea as recited per claims 1 and 12 (taking recitation of claim 1 as representative as claim 12 recites substantially similar subject matter) is as follows: (a) […] a receiving unit configured to receives purchase information generated on a basis of […] for purchasing a target object, from the user […]; and 
(b) a generating unit configured to generate, on a basis of the received purchase information and predetermined rule information regarding giving of a reward, reward information regarding the reward depending on purchase of the target object, wherein the purchase information includes a position at which the payment [...] is performed, the position being obtained [...], the rule information includes upper and lower latitude and longitude limits of a position that is a reward giving target, the generation unit is further configured to generate, on a basis of a comparison between the position at which the payment [...] is performed and the upper and lower latitude and longitude limits of the position that is the reward giving target, the reward information, and the receiving unit and the generating unit are each implemented [...]. 
- an abstract idea as recited per claims 13 and 19 (taking recitation of claim 13 as representative as claim 19 recites substantially similar subject matter) 
[…] a generating unit configured to generate purchase information on a basis of […] using the information processing […] for purchasing a target object of the user; 
(b) a sending unit configured to send the generated purchase information; and 
(c) a receiving unit configured to receive reward information regarding the reward depending on purchase of the target object, the reward information being generated on a basis of the sent purchase information and predetermined rule information regarding giving of a reward, wherein the purchase information includes a position at which the payment [...] is performed, the position being obtained [...] the rule information includes upper and lower latitude and longitude limits of a position that is a reward giving target, the reward information is generated on a basis of a comparison between the position at which the payment [...] is performed and the upper and lower latitude and longitude limits of the position that is the reward giving target, and the generating unit, the sending unit, and the receiving unit are each implemented [...].
	Further, dependent claims 3-4, 6-11, and 15-16 recite the same abstract idea as they further specify the abstract idea in a descriptive manner with the exception of additional elements as analyzed under step 2A prong two and step 2B inquiries below. For example, when one or more dependent claims recite(s) abstract idea along with additional elements, the Examiner has considered the abstract claim recitation under step 2A prong one, and considered the additional elements, both individually and as a combination, as recited in the claim under prong two and step 2B inquires as set forth below. Additionally, abstract recitation per claims 2-11, and 14-18 is as follows:
- per claim [1] […] a receiving unit that receives purchase information generated on a basis of […] for purchasing a target object, from the user […]; and a generating unit that generates, on a basis of the received purchase information and predetermined rule information regarding giving of a reward, reward information regarding the reward depending on purchase of the target object. 
 
- per claim [3] wherein the purchase information includes payment information regarding the purchase of the target object.  

- per claim [4] wherein the purchase information further includes at least one of a time at which the payment operation is performed.  

- per claim [6] a sending unit configured to send the generated reward information to the user [...].  
- per claim [7] a receiving unit that receives the rule information set by a business operator.  
- per claim [8] the rule information further includes at least one of a target object that is a reward giving target, a purchase amount that is a reward giving target, or a purchase period that is a reward giving target.  
- per claim [9] a storage unit configured to store a history of the received purchase information, wherein the generating unit is further configured to generate the reward information on a basis of the stored history of the purchase information [...].  
- per claim [10] a receiving unit configured to receive the rule information set by a business operator, wherein the receiving unit is further configured to receive the rule information at a timing after the history of the purchase information is stored in the storage unit [...].  
- per claim [11] a storage unit configured to store a history of the received purchase information, wherein the generating unit is further configured to generate analysis information regarding the purchase of the target object on a basis of the stored history of the purchase information.  

- per claim [13] […] a generating unit that generates purchase information on a basis of […] using the information processing […] for purchasing a target object of the user; a sending unit that sends the generated purchase information; and a receiving unit that receives reward information regarding the reward depending on purchase of the target object, the reward information being generated on a basis of the sent purchase information.  
- per claim [15] […] wherein the purchase information includes payment information regarding the purchase of the target object. 
- per claim [16] further comprising an obtaining unit configured to obtain, on a basis of the payment ... at least one of a time at which the payment ... is performed or a position at which the payment ... is performed, wherein the purchase information includes the obtained at least one of the time at which the payment ... is performed or the position at which the payment ... is performed.  
	(II) Thus, based on the foregoing abstract recitation, the claims recite an abstract idea of providing tailored or targeted reward based on user meeting predetermined rules provided by a business entity which is certain methods of organizing human activity. 
	The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Further, see MPEP 2106.04(a)(2) II. A-C.
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Under Step 2A Prong Two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).
	Next, per 2019 PEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.
	Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole. 
	The claim elements in addition to the abstract idea, i.e. additional elements, as recited in claims 1-19 at least are - per claim [1] an information processing apparatus, comprising: […] a payment operation using a user terminal […] terminal […] via at least one processor.
- per claim [2] wherein the payment operation comprises a tap interaction.  
- per claim [5] wherein the user terminal is capable of performing at least one of communication using a code image or a near field communication (NFC).  
- per claim [12] An information processing method, comprising: by a controller that is an information processing apparatus,
- […] a payment operation using a user terminal […] terminal […] via at least one processor...
- per claim [13] An information processing apparatus that is usable by a user, comprising: […] a payment operation using the information processing apparatus […] apparatus […] via at least one processor.
- per claim [14] wherein the payment operation comprises a tap interaction.
- per claim [16] […] the payment operation, […] the payment operation […] the payment operation […] the payment operation […] the payment operation is performed.  
- per claim [17] a communication unit communicable with an external apparatus, wherein the payment operation includes an operation of bringing the information processing apparatus close to the external apparatus for communicating with the external apparatus and the communication unit is implemented via at least one processor.  
- per claim [18] wherein the communication unit is capable of performing at least one of communication using a code image or a near field communication (NFC).
- per claim [19] by a controller in an information processing apparatus, […] a payment operation using the information processing apparatus […]; and
- per remaining claims, namely 3-4, 6-11, and 15,  either recite the same additional element(s) as already noted above or simply lack positive recitation of an additional element, in which case note prong one as set forth above.
	As would be readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA), the additional elements are generic computing components. The additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)). The additional elements are generic as they are described at a high level of generality, see at least as-filed figures 2-4, 6 and their associated disclosure. Further, the claims appear to be implementing a commercial solution to a commercial problem of providing rewards based on abstract criteria, see at least as-filed spec. para. [0001]-[0002]. Further here fundamental economic of activity such as a payment processing is carried out through mobile payment such as through tap or NFC, i.e. digitally using generic computing devices. The processor executing the "apply it" instruction is further connected to one or more device(s) merely sending/receiving data over a network, note receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) - see at least as-filed figures 1, 5-7, and their associated disclosure. Captured or collected data such as payment information, position, and/or time is considered insignificant extra solution activity (see MPEP 2106.05(g)). Further, the processor analyzes gathered/collected or captured and transmitted user data to ascertain that user transaction qualifies for a reward per defined business rules by a business operator based on user/client location information matching location based rule information. Thus, the process is similar to collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group) - certain result here is a tailored reward for the user (Int. Ventures v. Cap One Bank ‘382 patent). Accordingly, the abstract idea is intended to be merely carried out in a technical environment such as collecting data via a network and analyzing data via a generic processor to provide personalized marketing content such as ads, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (see MPEP 2106.05(h)).
	Thus, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	As such, the abstract idea of providing tailored or targeted reward based on user meeting predetermined rules provided by a business entity which is certain methods of organizing human activity (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B.
	Under step 2B, per MPEP 2106.05, as it applies to claims 1-19, the Examiner will evaluate whether the foregoing additional elements analyzed under prong two, when considered both individually and as a whole  provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). The abstract idea of providing tailored or targeted reward based on user meeting predetermined rules provided by a business entity which is certain methods of organizing human activity - has not been applied in an eligible manner. The claim elements in addition to the abstract idea are simply being utilized as generic tools to execute "apply it" instructions as they are described at a high level of generality. Additionally, the abstract idea is intended to be merely carried out in a technical environment, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (Id. or note step 2A prong two).
	Regarding, insignificant extra solution activity such as data gathering, the Examiner relies on court cases and/or publications that demonstrate that such a way to gather data is indeed well-understood, routine, or conventional in the industry or art, at least note as follows:
	(A) (1) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) [similarly here user's purchase data is received and transmitted over a network]; 

	(B) the following court cases and/or publications show that use of mobile device with NFC for wireless communication in retail setting and/or obtaining data electronically is indeed well-understood, routine, or conventional in the industry: 
(1) electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014), and 
(i) Pub. No.: US 20140351030 see [0014] note "an exemplary promotional-campaign network 100 including a consumer device (e.g., a mobile device) 102 linked to other systems via a network 104 that supports wired, wireless, or any two-way communication (e.g., a cellular telephone network, the Internet, or any wide-area network or combination of networks capable of supporting point-to-point data transfer and communication). The network 104 connects various devices, including a campaign processor 106, one or more merchant systems 108, and one or more servers hosting social media applications 110 utilizing, again, wired, wireless, or any suitable form of two-way communication [...] In one embodiment, the merchant system 108 is a point-of-sale (POS) system that connects to a code reader or scanner (hereafter “reader”) 112. The reader 112 may be mobile or physically associated with the merchant system 108 and may be capable of reading and/or decoding a promotional offer presented by a consumer on her mobile device 102, in the form of, for example, a barcode, a radio frequency identification (RFID) code, or a QR code, and/or receiving signals, such as NFC signals, acoustic signals, or infrared signals. The merchant system 108 is responsible for applying a discount to goods or services purchased by the consumer based on information provided therein";
(ii) Patent No.: US 9792597 "For example, the computers may include magnetic card readers, RFID readers, near-field communication (NFC) readers/writers, etc. In some cases, computer terminals used by business entities and supported by the support services 102 may enable mobile payments, such by allowing a retail customer to use a smartphone or other mobile device to pay for a purchase"; 
(iii) Hewett (Pub. No. 2013/0103537) notes in para. [0009] and [0020] "The item is then scanned with the mobile computing platform. The scan may be performed, for example, using a bar code or a QR code associated with the item or by scanning an active or passive RFID tag physically placed on the item, by utilizing some form of NFC communication, or any other means well known in the art." that wireless communication between two device via NFC and similar technology is indeed well-understood, routine, or conventional in the industry; and 
(iv) Ortiz et al. (Pub. No.: US 2002/0042743) hereinafter Ortiz, notes in para. [0085] "An example of one type of PAN that may be utilized in accordance with  preferred embodiments of the present invention is "Bluetooth," a  telecommunications standard well-known in the wireless networking arts. "Bluetooth" is a telecommunications standard adopted by a consortium of wireless equipment manufacturers referred to as the Bluetooth Special Interest Group (BSIG).  Bluetooth is generally a global standard for low cost wireless data and voice communications." that wireless communication using NFC such as Bluetooth and similar technology is indeed well-understood, routine, or conventional industry established standard."  [similarly here NFC based purchase transaction is performed to process and/or gather payment transactions]; and

	(C) the following court cases and/or publications show that gathering position or location data and its use is indeed well-understood, routine, or conventional in the industry: 
(i)  Pub. No.: US 2010/0273452 paras. [0073] note "The location determination routine 94 is operable to determine a geographic location of the target device 14 using GPS sensors or any other conventional means of determining geographic location."; and [0091] note "In one aspect, a recovery module 116 may further include a parental control module.  In such an aspect, the parental control module may allow for disablement of the wireless device at specific locations (e.g. school, church, etc.).  Further, the parental control module may provide for a web-based interface to control at least a portion of data/voice interactions with specific wireless devices.  For example, specific web content may be restricted and/or specific numbers may be blocked.  Still further, the parental control module may allow for detection of whether specific locations have been visited. For example, the module may determine if the device (and presumably the child) visited a library or a mall after school, or if the child left the service coverage area.  In another aspect, the parental control module may be used to remotely disable at least a portion of the functionalities of an associated wireless device."
(ii) Pub. No.: US 2009/0288012 note [0148] note "If at any time during the initialization of any of these transaction  configurations a step fails, for example one party uses the conveyed  transaction identifier with the transaction authority, but the authority has no  record of the transaction, or the transaction is not in the correct pending  state, or there are some other conditions on the transaction which cannot be  met such as the transaction violating the conditions of parental controls put  in place by the guardian of a user who is a minor, then the violations are  stored at the transaction authority 102 for security and debugging purposes and  appropriate messages are sent to the parties."; and [0298] note "The user's location can be determined by the system using one or more  well-understood methods such as GPS, triangulation, or by determining if they  are near parts of the system such as short range transmitter access points  which have had their locations determined, either by some automated means such  as global positioning system (GPS) or by having had its location entered into  the system manually."
(iii) Pub. No.: US 2012/0101881 paras. [0254] note "In some implementations, the app may include an indication of the location (e.g., name of the merchant store, geographical location, information about the aisle within the merchant store, etc.) of the user, e.g., loll. The app may provide an indication of a pay amount due for the purchase of the product, e.g., 1012. In some implementations, the app may provide various options for the user to pay the amount for purchasing the product(s). For example, the app may utilize the GPS coordinates to determine the merchant store within the user is present, and direct the user to a website of the merchant."; [0258] note "In some implementations, the app may provide the L-PROMO with the GPS location of the user. Based on the GPS location of the user, the L-PROMO may determine the context of the user (e.g., whether the user is in a store, doctor's office, hospital, postal service office, etc.). Based on the context, the user app may present the appropriate fields to the user, from which the user may select fields and/or field values to send as part of the purchase order transmission." 
(iv) Pub. No.: US 2011/0029370 paras. [0060] note "Various techniques may be employed to reduce the probability of fraud in the reporting of presence at a store. In some embodiments, an assertion of presence at a store may be validated against various criteria such as the last known location of the mobile phone and the time since the last known location and/or error radius of the mobile phone (which in some embodiments may be required to be instantaneous and/ or received within a short time threshold, such as ten seconds). If it is determined that it is unlikely that the mobile phone traveled from the last known location since the time of the last report, the assertion may be rejected. In some embodiments, multiple sequential locational reports and/or assertions of presence in stores, and the times thereof, may be analyzed to determine whether it is plausible that the reports are accurate, and the assertion may be rejected if it is determined not to be plausible, e.g. if it requires a rapidity of transit that is infeasible, for example a velocity in excess of 80 miles per hour for over short (e.g. less than two hour) periods of time."; also see [0021]; [0030]-[0034]; and [0037] - [similarly here position data is gathered].


	Therefore the claims here fail to contain any additional element(s) or combination of additional elements that can be considered as significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 		nonobviousness.
	Claims 1, 3-5, 7-8, 11-13, 15-16, and 18-19 are rejected 35 U.S.C. 103(a) as being unpatentable over Wegner et al. (Pub. No.: US 2013/0036001) referred to hereinafter as Wegner, in view of Dino Paul D'Agostino (Pub. No.: US 2019/0251544) referred to hereinafter as D'Agostino.
As per claims 1 and 12, (taking recitation of claim 12 as representative as claim 1 recites substantially similar subject matter): Wegner discloses an information processing method, comprising: by a controller that is an information processing apparatus, receiving purchase information generated on a basis of a payment operation using a user terminal for purchasing a target object, from the user terminal (see Fig. 3 and its associated disclosure; [0024]; [0041]-[0042]; [0045] note “consumers 600 use their account to purchase goods or services, for example by either entering valid means of consumer identification in an on-line transaction or using their mobile app for an on-site transaction, transactional information 630 is created, which can include at least the product codes and descriptions, dates and times, and vendor details ( e.g. vendor(s) name, store location id, cashier etc.) of the goods or services purchased. The transaction processor 20 automatically transmits the transactional information 630 to the consumer purchase database 50, where the loyalty system 400 determines offer and reward eligibility and credits the consumer's account for the value of the transaction according to the reward rules stored in the business database 60 as established by the vendor 660 via the CPG portal 102 or merchant portal 104, as applicable. The database systems and servers 300 share this transactional information 630 from the consumer purchase database 50 with the consumer loyalty database 40, which segregates the points earned by the consumer 600 for the transaction by vendor 660.”; [0047]-[0048]; [0051] [0060]; [0061] note “consumer 600 may elect to pay for the transaction through their system 10 account via a mobile payment process, as follows”; [0062]-[0071]); and 

(b) Wegner discloses generating, on a basis of the received purchase information and predetermined rule information regarding giving of a reward, reward information regarding the reward depending on purchase of the target object (see Fig. 3 and its associated disclosure; [0024]; [0042] note “the system may use the vendors' predetermined rules, along with the consumer's current offer pool (available rewards and offers), current transaction market basket (items being purchased) and current loyalty program status to determine which offers the consumer qualifies for and sends the offers and/or rewards back to the POS terminal to be applied. For example, assume the consumer is purchasing a 32 ounce bottle of BRAND ABC dishwashing detergent and other food items in the current transaction totaling $52. A predetermined merchant rule in the system may state that a consumer at the "gold level"(based on money spent with this vendor in the preceding 12 months) is entitled to 10% off of the purchase total when spending $50 or more (for example, where Platinum level entitles the consumer to 15% off any purchase of$50 or more, Gold level=15% off $50 or more purchase, and Silver level=5% off $50 or more purchase). Additionally, the ABClinked CPG program is offering $2.50 off when purchasing a32 ounce bottle of BRAND ABC dishwashing detergent (in essence an electronic coupon). The system would automatically apply the 10% merchant program discount to the total, and would then discount the $2.50 from the ABC CPG program ( on top of, but separate from, the 10% discount from merchant program) at the POS terminal based upon an adjudication of the consumer's offer pool ( current program status and available offers/rewards) and the consumer's market basket (at SKU/UPC product level).”; [0047]; [0055]-[0060]), wherein the purchase information includes a position at which the payment operation is performed [...] that is a reward giving target [...] that is the reward giving target, the reward information, and the receiving unit and the generating unit are each implemented via at least one processor (see [0024]; [0028]; [0034]; [0044]-[0047]; [0075]).
	Wegner suggests reward rules, see [0024]; [0028]; [0034]; [0044]-[0047]; [0075], however Wegner expressly does not teach [...] the position being obtained from a global positioning system (GPS), the rule information includes upper and lower latitude and longitude limits of a position  [...] the generation unit is further configured to generate, on a basis of a comparison between the position at which the payment operation is performed and the upper and lower latitude and longitude limits of the position [...]. 
	D'Agostino teaches [...] the position being obtained from a global positioning system (GPS), the rule information includes upper and lower latitude and longitude limits of a position  [...] the generation unit is further configured to generate, on a basis of a comparison between the position at which the payment operation is performed and the upper and lower latitude and longitude limits of the position [...] (see Fig. 2A, 3A, and their associated disclosure; [0024] note "client device 102 may include a positioning unit 115, such as, but not limited to, a Global Positioning System (GPS) unit, an assisted GPS (aGPS) unit, or a sensor consistent with other positioning systems. Positioning unit 115 may be configured by processor 104 to determine a geographic location of client device 102 (e.g., a latitude, longitude, altitude, etc.) at regular temporal intervals, and to store data indicative of the determined geographic location within a portion of corresponding tangible, non-transitory memory (e.g., within a portion of device data 109), along with data identifying the temporal interval (e.g., a time and/or date)."; [0025]; [0027] note "terminal data 126A may also include information that specifies a geographic location of terminal device 122 (e.g., a street address of merchant 121, or a corresponding latitude, longitude, and/or latitude of terminal device 122 or merchant 121)."; [0037]-[0039]; [0049] "In some exemplary embodiments, as described herein, contextual transaction system 130, issuer system 140, and tokenization system 160 may perform operations that, individually or collectively, generate tokenized data that reflects a pre-authorization of a purchase transaction involving client device 102 and one or more potential counterparties, such as merchant 121 that operates terminal device 122, during a future temporal interval. The one or more counterparties, e.g., merchant 121, may be associated with geographic positions that are proximate to a monitored geographic position of client device 102, e.g., as determined by contextual transaction system 130 based on positional data received from client device 102 through secure, programmatic communications channels. Further, issuer system 140 may perform any of the exemplary processes described herein to pre-authorize the purchase transaction in accordance with an expected value of one or more transaction parameters and using a payment instrument available to and held by user 101."; [0050] "The tokenized data may, for example, include a pre-authorization token characterized by a limited period of temporal validity (e.g., as bounded by the future temporal period) and further, by a limited geographic validity (e.g., derived from the geographic positions associated the one or more counterparties, such as merchant 121). In some instances, contextual transaction system 130 and additionally, or alternatively, issuer system 140, may perform operations that provision the generated tokenized data to client device 102 across network 120 through a secure, programmatic interface, e.g., an application programming interface (API) established executed payment application 107. As described herein, client device 102 may initiate a purchase transaction at terminal device 122 by transmitting the provisioned pre-authorization token across an established communications channel, e.g., direct communications channel 120A, to terminal device 122"; [0051] "In some examples, the authorization of an initiated data exchange, e.g., a purchase transaction initiated by client device 102 at terminal device 122, based on a pre-authorization token (or other tokenized data) characterized by a limited period of temporal validity and a limited geographic validity may increase a security of the overall transaction initiation and authorization process. Further, these exemplary authorization processes may also reduce an ability of a malicious third party to initiate fraudulent transactions via network-connected mobile devices, as the third party would not only need to intercept the tokenized data characterized by the limited temporal and geographic validity, but would also need to initiate the fraudulent transaction while proximate to a currently location of client device 102 and during the future temporal interval (e.g., to comply with the geographic and temporal restrictions imposed on the intercepted tokenized data). Certain of these exemplary processes, which initiate and authorize initiated data exchanges and transactions based on tokenized data having limited temporal and geographic validity, may be implemented in addition to, or as an alternate to, other processes that initiate and authorize transactions based on tokenized payment data."; [0052]; [0053]; [0059] note "proximity detection module 218 may receive device location data 208, may perform operations that parse device location data 208 to identify and extract the current geographic position of client device 102 (e.g., as specified by a longitude, latitude, or an altitude). Proximity detection module 218 may further access merchant database 134 ( e.g., as maintained locally within one or more tangible, non-transitory memories), and obtain merchant location data 220 that identifies one or more merchants that elected participate in the exemplary token generation and transaction authorization processes described herein (e.g., "participating" merchants, such as merchant 121), and characterizes a discrete geographic position, or a range of discrete geographic positions, associated with each of the identified merchants"; [0060]-[0067]; [0110]-[0111]; [0153]-[0154]; [0155] "In other examples, local authorization module 448 may determine that a distance between a geographic position associated with terminal device 122 (e.g., as specified within tokenized authorization request 416 or within merchant data 143) and a discrete geographic position specified within restriction data 438C exceeds a predetermined or adaptively determined distance, and thus, that the initiated purchase transaction is inconsistent with the imposed position-specific geographic limitation. Additionally, or alternatively, local authorization module 448 may establish that client device 102 initiated the purchase transaction at a merchant (e.g., based on a merchant identifier maintained within tokenized authorization request 416) or a terminal device (e.g., based on a device identifier maintained within tokenized authorization request 416) that is inconsistent with the identifier of the merchant or terminal device specified in restriction data 438C. As such, local authorization module 448 may determine that the initiated purchase transaction is inconsistent with the imposed merchant-specific geographic limitation. Further, in some instances, local authentication module 448 may also establish that the initiated purchase transaction comports with the imposed position-specific geographic limitation, but nonetheless is inconsistent with the imposed merchant-specific geographic limitation (e.g., that client device 102 initiated the purchase transaction at a geographic position that is consistent with the limitations imposed on pre-authorization token 426, but at a merchant different from merchant 121 for which issuer system 140 pre-authorized the purchase transaction)."; [0156]-[0157]).
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Wegner's foregoing suggestions in view of D'Agostino's teachings with motivation to ensure that transaction request from a user or client device meets the pre-authorized location and/or temporal requirement prior to transaction approval such that security of the overall transaction initiation and authorization process is increased, see at least D'Agostino paras. [0049]-[0051].
As per claims 13 and 19 (taking recitation of claim 19 as representative as claim 13 recites substantially similar subject matter): Wegner discloses an information processing method, comprising: by a controller in an information processing apparatus, generating purchase information on a basis of a payment operation using the information processing apparatus for purchasing a target object of a user; sending the generated purchase information (see Fig. 3 and its associated disclosure; [0024]; [0041]-[0042]; [0045] note “consumers 600 use their account to purchase goods or services, for example by either entering valid means of consumer identification in an on-line transaction or using their mobile app for an on-site transaction, transactional information 630 is created, which can include at least the product codes and descriptions, dates and times, and vendor details ( e.g. vendor(s) name, store location id, cashier etc.) of the goods or services purchased. The transaction processor 20 automatically transmits the transactional information 630 to the consumer purchase database 50, where the loyalty system 400 determines offer and reward eligibility and credits the consumer's account for the value of the transaction according to the reward rules stored in the business database 60 as established by the vendor 660 via the CPG portal 102 or merchant portal 104, as applicable. The database systems and servers 300 share this transactional information 630 from the consumer purchase database 50 with the consumer loyalty database 40, which segregates the points earned by the consumer 600 for the transaction by vendor 660.”; [0047]-[0048]; [0051] [0060]; [0061] note “consumer 600 may elect to pay for the transaction through their system 10 account via a mobile payment process, as follows”; [0062]-[0071]); and 
 - Wegner discloses receiving reward information regarding a reward depending on purchase of the target object, the reward information being generated on a basis of the sent purchase information and predetermined rule information regarding giving of a reward (see Fig. 3 and its associated disclosure; [0024]; [0034]; [0042] note “the system may use the vendors' predetermined rules, along with the consumer's current offer pool (available rewards and offers), current transaction market basket (items being purchased) and current loyalty program status to determine which offers the consumer qualifies for and sends the offers and/or rewards back to the POS terminal to be applied. For example, assume the consumer is purchasing a 32 ounce bottle of BRAND ABC dishwashing detergent and other food items in the current transaction totaling $52. A predetermined merchant rule in the system may state that a consumer at the "gold level"(based on money spent with this vendor in the preceding 12 months) is entitled to 10% off of the purchase total when spending $50 or more (for example, where Platinum level entitles the consumer to 15% off any purchase of$50 or more, Gold level=15% off $50 or more purchase, and Silver level=5% off $50 or more purchase). Additionally, the ABClinked CPG program is offering $2.50 off when purchasing a32 ounce bottle of BRAND ABC dishwashing detergent (in essence an electronic coupon). The system would automatically apply the 10% merchant program discount to the total, and would then discount the $2.50 from the ABC CPG program ( on top of, but separate from, the 10% discount from merchant program) at the POS terminal based upon an adjudication of the consumer's offer pool ( current program status and available offers/rewards) and the consumer's market basket (at SKU/UPC product level).”; [0047]; [0055]-[0060]) 
- Wegner discloses wherein the purchase information includes a position at which the payment operation is performed, [...] (see [0024]; [0028]; [0034]; [0044]-[0047]; [0075]).
	Wegner suggests reward rules, see [0024]; [0028]; [0034]; [0044]-[0047]; [0075], however Wegner expressly does not teach [...] the position being obtained from a global positioning system (GPS), the rule information includes upper and lower latitude and longitude limits of a position [...] that is a reward giving target, and the reward information is generated on a basis of a comparison between [...] that is the reward giving target.
	D'Agostino teaches [...] the position being obtained from a global positioning system (GPS), the rule information includes upper and lower latitude and longitude limits of a position that is a reward giving target, and [...] the position at which the payment operation is performed and the upper and lower latitude and longitude limits of the position [...] (see Fig. 2A, 3A, and their associated disclosure; [0024] note "client device 102 may include a positioning unit 115, such as, but not limited to, a Global Positioning System (GPS) unit, an assisted GPS (aGPS) unit, or a sensor consistent with other positioning systems. Positioning unit 115 may be configured by processor 104 to determine a geographic location of client device 102 (e.g., a latitude, longitude, altitude, etc.) at regular temporal intervals, and to store data indicative of the determined geographic location within a portion of corresponding tangible, non-transitory memory (e.g., within a portion of device data 109), along with data identifying the temporal interval (e.g., a time and/or date)."; [0025]; [0027] note "terminal data 126A may also include information that specifies a geographic location of terminal device 122 (e.g., a street address of merchant 121, or a corresponding latitude, longitude, and/or latitude of terminal device 122 or merchant 121)."; [0037]-[0039]; [0049] "In some exemplary embodiments, as described herein, contextual transaction system 130, issuer system 140, and tokenization system 160 may perform operations that, individually or collectively, generate tokenized data that reflects a pre-authorization of a purchase transaction involving client device 102 and one or more potential counterparties, such as merchant 121 that operates terminal device 122, during a future temporal interval. The one or more counterparties, e.g., merchant 121, may be associated with geographic positions that are proximate to a monitored geographic position of client device 102, e.g., as determined by contextual transaction system 130 based on positional data received from client device 102 through secure, programmatic communications channels. Further, issuer system 140 may perform any of the exemplary processes described herein to pre-authorize the purchase transaction in accordance with an expected value of one or more transaction parameters and using a payment instrument available to and held by user 101."; [0050] "The tokenized data may, for example, include a pre-authorization token characterized by a limited period of temporal validity (e.g., as bounded by the future temporal period) and further, by a limited geographic validity (e.g., derived from the geographic positions associated the one or more counterparties, such as merchant 121). In some instances, contextual transaction system 130 and additionally, or alternatively, issuer system 140, may perform operations that provision the generated tokenized data to client device 102 across network 120 through a secure, programmatic interface, e.g., an application programming interface (API) established executed payment application 107. As described herein, client device 102 may initiate a purchase transaction at terminal device 122 by transmitting the provisioned pre-authorization token across an established communications channel, e.g., direct communications channel 120A, to terminal device 122"; [0051] "In some examples, the authorization of an initiated data exchange, e.g., a purchase transaction initiated by client device 102 at terminal device 122, based on a pre-authorization token (or other tokenized data) characterized by a limited period of temporal validity and a limited geographic validity may increase a security of the overall transaction initiation and authorization process. Further, these exemplary authorization processes may also reduce an ability of a malicious third party to initiate fraudulent transactions via network-connected mobile devices, as the third party would not only need to intercept the tokenized data characterized by the limited temporal and geographic validity, but would also need to initiate the fraudulent transaction while proximate to a currently location of client device 102 and during the future temporal interval (e.g., to comply with the geographic and temporal restrictions imposed on the intercepted tokenized data). Certain of these exemplary processes, which initiate and authorize initiated data exchanges and transactions based on tokenized data having limited temporal and geographic validity, may be implemented in addition to, or as an alternate to, other processes that initiate and authorize transactions based on tokenized payment data."; [0052]; [0053]; [0059] note "proximity detection module 218 may receive device location data 208, may perform operations that parse device location data 208 to identify and extract the current geographic position of client device 102 (e.g., as specified by a longitude, latitude, or an altitude). Proximity detection module 218 may further access merchant database 134 ( e.g., as maintained locally within one or more tangible, non-transitory memories), and obtain merchant location data 220 that identifies one or more merchants that elected participate in the exemplary token generation and transaction authorization processes described herein (e.g., "participating" merchants, such as merchant 121), and characterizes a discrete geographic position, or a range of discrete geographic positions, associated with each of the identified merchants"; [0060]-[0067]; [0110]-[0111]; [0153]-[0154]; [0155] "In other examples, local authorization module 448 may determine that a distance between a geographic position associated with terminal device 122 (e.g., as specified within tokenized authorization request 416 or within merchant data 143) and a discrete geographic position specified within restriction data 438C exceeds a predetermined or adaptively determined distance, and thus, that the initiated purchase transaction is inconsistent with the imposed position-specific geographic limitation. Additionally, or alternatively, local authorization module 448 may establish that client device 102 initiated the purchase transaction at a merchant (e.g., based on a merchant identifier maintained within tokenized authorization request 416) or a terminal device (e.g., based on a device identifier maintained within tokenized authorization request 416) that is inconsistent with the identifier of the merchant or terminal device specified in restriction data 438C. As such, local authorization module 448 may determine that the initiated purchase transaction is inconsistent with the imposed merchant-specific geographic limitation. Further, in some instances, local authentication module 448 may also establish that the initiated purchase transaction comports with the imposed position-specific geographic limitation, but nonetheless is inconsistent with the imposed merchant-specific geographic limitation (e.g., that client device 102 initiated the purchase transaction at a geographic position that is consistent with the limitations imposed on pre-authorization token 426, but at a merchant different from merchant 121 for which issuer system 140 pre-authorized the purchase transaction)."; [0156]-[0157]).
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Wegner's foregoing suggestions in view of D'Agostino's teachings with motivation to ensure that transaction request from a user or client device meets the pre-authorized location and/or temporal requirement prior to reward provisioning for transaction or transaction approval such that security of the overall transaction initiation and authorization process is increased, see at least D'Agostino paras. [0049]-[0051].
As per claims 3 and 15, Wegner in view of D'Agostino teaches the claim limitations of claims 1 and 13 respectively. Wegner discloses wherein the purchase information includes payment information regarding the purchase of the target object (see [0020] note “consumer purchase database 50 comprises a transactional database that records the product codes and descriptions (such as SKU and/or UPC numbers, to name just two non-limiting examples), date and timestamps, and vendor data for each consumer purchase and enables the market research and data mining activities of the data mining and analytics database ("DMAD") 70 ( described in greater detail herein below). The business database 60 supports the definitions for each vendor 660, including at least contact and billing information, store details, reward program details including program levels and award details, product and service  offerings, and billing information.”; [0061]-[0062]; [0063] note “If member declines, the member pays for the transaction through traditional means (i.e. cash, check, or credit or debit card swipe”; [0064] note “If member affirms, the system 10 asks the member to enter their PIN number, which is entered into the keypad of the terminal device 704/POS system 160 (if the setting is in a location where a tip may be added, the amount is totaled prior to the payment being processed);”; [0068] note “The system 10 stores all applicable transaction details, along with any rewards and offers applied, in a transaction database that organizes purchase and account data across entities,”; [0071]).  
	As per claims 4 and 16, Wegner in view of D'Agostino teaches the claim limitations of claims 1 and 13 respectively. Wegner discloses wherein the purchase information further includes at least one of a time at which the payment operation is performed (see note [0024] “the adaptor 702 extracts product-level purchase information in support of real time processing at the point of sale, including, but not limited to: product identification (SKU, UPC, or other codes that identify the specific product purchased), item unit quantity, item unit price, timestamp, merchant location details, and transaction  totals.”; [0042] note "Consumers may be credited based on a wide variety of factors, including their status in the program, individual products and services purchased, number of visits to a merchant ( or number of visits during a predefined time period), aggregate purchase dollar totals over time, purchase dollar total for a particular transaction, etc."; [0045]; [0047]; [0075]).  
As per claims 5 and 18, Wegner in view of D'Agostino teaches the claim limitations of claims 1 and 17 respectively. Wegner discloses wherein the user terminal is configured to perform at least one of communication using a code image or a near field communication (NFC) (see [0027] note “by mobile app 108 scanning ( e.g., a visible code such as a 2d or 3d barcode, sound-based communication, or through near field communication (NFC)) at time of purchase”; [0062] note “Member600 is asked if he/she wishes to pay for the transaction through their system 10 account (only available after member registers for mobile payment  capabilities”).  
	As per claim 7, Wegner in view of D'Agostino teaches the claim limitations of claim 1. Wegner discloses further comprising a receiving unit configured to receive the rule information set by a business operator wherein the receiving unit is implemented via at least one processor (see [0023]-[0024]; [0074]).  
As per claim 8, Wegner in view of D'Agostino teaches the claim limitations of claim 1. Wegner discloses wherein the rule information further includes at least one of a target object that is a reward giving target, a purchase amount that is a reward giving target, or a purchase period that is a reward giving target (see [0042] note “the system may use the vendors' predetermined rules, along with the consumer's current offer pool (available rewards and offers), current transaction market basket (items being purchased) and current loyalty program status to determine which offers the consumer qualifies for and sends the offers and/or rewards  back to the POS terminal to be applied.”; [0047]; [0074]; [0075] note “Merchants 650 can set different rules at different levels of the business. For example, a local fast food franchise owner could offer a local promotion that is only good at the franchise owner's 8 locations. Merchants 650 may redeem offers and rewards offered by their own business (e.g., higher levels of the merchant organization offering incentives to individual stores), or from CPGs 640 for specific products purchased by the member 600.”).  
	As per claim 11, Wegner in view of D'Agostino teaches the claim limitations of claim 1. Wegner discloses further comprising a storage unit is further configured to store a history of the received purchase information, wherein the generating unit is further configured to generate analysis information regarding the purchase of the target object on a basis of the stored history of the purchase information, and the storage unit is implemented via at least one processor (see [0034]; [0039]-[0040]; [0045]-[0047]; [0050]; [0068]; [0071]; [0074] note “Because the system 10 stores a record of the consumer's 600 past purchase history, it can automatically at the time of a transaction determine if the consumer 600 has met the particular business rule defining a reward for behavior  that occurs over a period of time”).  
7.	Claims 2, 6, 9-10, 14, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wegner, in view of D'Agostino, in view of Boal (Pub. No.: US 2014/0180806) referred to hereinafter as Boal.
As per claims 2 and 14, Wegner in view of D'Agostino teaches the claim limitations of claims 1 and 13 respectively. Wegner suggests mobile payment [0027]; [0031]; [0062], however Wegner expressly does not teach wherein the payment operation comprises a tap interaction.  
	Boal teaches wherein the payment operation comprises a tap interaction (see [0103] note "Terminals 1440 or online stores 1432 are configured to receive input from a consumer identifying the payment mechanism. The input may include credentials such as a credit card number and verification code, a phone number and personal identification number (PIN), information collected from a magnetically swiped credit card, information collected from a NFC transmitter on the consumer’s device 1305, and so forth. Along with transaction data such as described with respect to system 1300, the credentials are transmitted over an appropriate communications network to payment server 1460. The credentials may be transmitted by any of terminals 1440, store 1430, or retail data center 1430, depending on the embodiment."; [0414] note "The input specifying the one or more payment mechanisms may include, for instance, swiping a credit card through a magnetic reader, detecting an RFID or NFC tag, the tendering of cash or a credit card, a transfer of funds via a mobile payment application on a mobile device, and so on."; [0435]).
	Therefore it would be obvious to a person having ordinary skill in the art (hereinafter PHOSITA) before the effective filling date of the invention to modify Wegner's disclosure pertaining to identifying a user via NFC or tap in view of Boal's teachings pertaining to payments via NFC or tap. Motivation to modify would be to use known technique to improve user device capability, i.e. which is not simply identify user using NFC or tap (Wegner), but also enable payments using the same old and well-known technique of NFC or tap (Boal). Furthermore, this would simply be combining, i.e. combining Boal's teachings of payment with Wegner's teachings of identifying a user according to old and well-known method of NFC or tap which would yield predictable results of enabling user identification and payment functions via user's terminal capable of performing NFC or tap functionality contemplated by both Wegner and Boal.
As per claim 6, Wegner in view of D'Agostino teaches the claim limitations of claim 1. Wegner suggests [0058]; [0060], however Wegner expressly does not teach further comprising a sending unit configured to send the generated reward information to the user terminal, wherein the sending unit is implemented via at least one processor.
	Boal teaches further comprising a sending unit configured to send the generated reward information to the user terminal, wherein the sending unit is implemented via at least one processor (see Fig. 7 and its associated disclosure; [0108] note "The payment system 1450 may notify the consumer when the offer has been applied by email, text, or the statement itself."; [0109]; [0431] note "comprises causing provision of an electronic receipt, such as depicted in FIG. 1, via an electronic address associated with the account. The electronic receipt optionally includes offer information, such as a link to a website comprising offers distributed by the retailer and/or the offer distributor, or data identifying one or more specific offers for which the consumer is eligible. The identification and provision of such offer information is described in subsequent sections."; [0435]; [0479]; [0612]; [0617]-[0619]; [0766] note "communicate with a customer's smartphone via a near field communication channel to transmit or receive a digital coupon or offer or customer identification data").  
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Wegner's foregoing suggestion in view of Boal's teachings pertaining to sending the reward information to a user terminal or device. Motivation to modify would be to provide flexibility in terms to which device(s) the reward information is communicated, see at least [0254], and [0766], and/or communicating the reward based on user preference, see at least [0479] and [0612].
As per claim 9, Wegner in view of D'Agostino teaches the claim limitations of claim 1. Wegner discloses further comprising a storage unit configured to store a history of the received purchase information (see [0071]; [0074]), 
Wegner already suggests making adjustments and suggests analytics driven rules setting, nevertheless in view of compact prosecution the Examiner relies on an additional reference to more expressly teach, i.e. however, see at least [0018]; [0034]; [0040]; [0045]; [0050]; [0071]; [0074], however Wegner expressly does not teach […] wherein the generating unit is further configured to generate the reward information on a basis of the stored history of the purchase information, and the storage unit is implemented via at least one processor. 
Boal teaches […] wherein the generating unit is further configured to generate the reward information on a basis of the stored history of the purchase information, and the storage unit is implemented via at least one processor (see Figs. 13A, 17, 32, and their associated disclosure; [0222]-[0225]; [0311]; [0371]; [0372] note “recommended offer may be identified based on historical transaction records retrieved from a memory or received from a remote retailer or other entity, such as the historical transaction records discussed in connection with the embodiment of FIG. 13A. Historical transaction records may include various classes of information that relate to users, transactions, vendors, payment processing, and any other aspects of electronic or physical commerce. As an example, historical transaction records may be, or may include contextual transaction data that was generated in connection with previous transactions. In various embodiments, historical transaction records may include any of a variety of information related to one or more past consumer transactions conducted within a facility owned, controlled or operated by a retailer, including without limitation basket level transaction details such as universal product codes and quantities purchased, total number of items purchased, transaction amounts, payment details ( e.g., a credit card number, a payment identifier, a secure payment hash key), information about a data processing system, logic module or facility where the transaction takes place ( e.g., terminal 1340 or store 1330), time, date, offers applied during the transactions, information relating to the customer who conducted the transaction( e.g., a name, a phone number, a pin number, a password, a code, a loyalty card number, other biometric or personal identification data, etc.), RFID data, a device identifier, items that were purchased in a previous, concurrent or subsequent transaction, a transaction number, and so forth”).
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Wegner's foregoing suggestions in view of Boal's teachings pertaining to utilizing user history to generate a reward. Motivation to modify would be to provide contextually relevant and/or more targeted offers that are based on historical transaction data, see at least [0311].
As per claim 10, Wegner in view of D'Agostino and Boal teaches the claim limitations of claim 9. Wegner discloses further comprising a receiving unit configured to receive the rule information set by a business operator, (see [0034]; [0042] note “the system may use the vendors' predetermined rules, along with the consumer's current offer pool (available rewards and offers), current transaction market basket (items being purchased) and current loyalty program status to determine which offers the consumer qualifies for and sends the offers and/or rewards  back to the POS terminal to be applied.”; [0047]; [0074]; [0075] note “Merchants 650 can set different rules at different levels of the business. For example, a local fast food franchise owner could offer a local promotion that is only good at the franchise owner's 8 locations. Merchants 650 may redeem offers and rewards offered by their own business (e.g., higher levels of the merchant organization offering incentives to individual stores), or from CPGs 640 for specific products purchased by the member 600.”) 
	Wegner already suggests making adjustments and suggests analytics driven rules setting, see at least [0018]; [0034]; [0040]; [0045]; [0050]; [0071]; [0074], nevertheless in view of compact prosecution the Examiner relies on an additional reference to more expressly teach, i.e. however Wegner expressly does not teach […] wherein the receiving unit is further configured to receive the rule information at a timing after the history of the purchase information is stored in the storage unit, and the receiving unit is implemented via at least one processor.
	Boal teaches […] wherein the receiving unit is further configured to receive the rule information at a timing after the history of the purchase information is stored in the storage unit, and the receiving unit is implemented via at least one processor (see Fig. 32 and its associated disclosure; [0064]; [0115]-[0120]; [0372]-[]; [0376] note "a distributor may simplify the process of defining offers by utilizing transaction data and historical offer tracking data to propose offers, terms, targets, and/or campaign parameters to a provider. The distributor may propose the offers via automated emails and/or in various areas of the offer definition interface"; [0378]; [0655]-[0656]; [0663] note "same input data can also be used to generate the customer analytic record (CAR) that provides all the information related to the behavior and the characteristics of a customer. The CAR includes customer related KPIs like the number of purchases by a customer, his/her average basket size, the time (the days of week, time of day) and locations at which his/her purchases were made, the average number of trips to the store, the product categories purchased, the pre-ferred payment method and so on. This CAR can be used later on to perform micro- or macro-segmentation and to assist the personalization of recommendations"). 
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Wegner's foregoing suggestions in view of Boal's teachings pertaining to receiving rules after purchase history is stored. Motivation to modify would be to allow a provider to provide or generate contextually relevant and/or more personalized offers that are based on historical transaction data and certain KPIs which would require analysis of stored user transactions prior to formulating more personalized offers, see at least [0376]-[0377], [0655]-[0656] and [0663].
	As per claim 17, Wegner in view of D'Agostino teaches the claim limitations of claim 13. Wegner discloses further comprising a communication unit communicable with an external apparatus, wherein the payment operation includes an operation of bringing the information processing apparatus close to the external apparatus for communicating with the external apparatus, and the communication unit is implemented via at least one processor (see [0103] note "Terminals 1440 or online stores 1432 are configured to receive input from a consumer identifying the payment mechanism. The input may include credentials such as a credit card number and verification code, a phone number and personal identification number (PIN), information collected from a magnetically swiped credit card, information collected from a NFC transmitter on the consumer’s device 1305, and so forth. Along with transaction data such as described with respect to system 1300, the credentials are transmitted over an appropriate communications network to payment server 1460. The credentials may be transmitted by any of terminals 1440, store 1430, or retail data center 1430, depending on the embodiment. The payment server 1460 authenticates the credentials and then determines whether an account associated with the credentials has sufficient funds or credit for the transaction indicated by the transmitted transaction details. The payment server 1460 returns data to retailer 1410 indicating whether the transaction is authorized. If the transaction is authorized, payment server 1460 also takes steps to transfer appropriate payment to retailer 1410, bill the consumer account corresponding to the credentials, and so forth."; [0414]; [0435] note "the electronic receipt is provided directly to a mobile device operated by the consumer. In embodiments, the terminal may send the electronic receipt via a wireless link to an electronic address that is either already known to belong to the consumer as a result of blocks 310-330, or to a proximity-based communication interface presumed to belong to the consumer. For example, the consumer may obtain the receipt by placing a mobile device near an NFC-capable terminal, and then either receive the electronic receipt directly via NFC or indirectly via back-end communications that were initiated using information transmitted via NFC.").
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Wegner's foregoing suggestions in view of Boal's teachings pertaining to using NFC or tap initiated communication with an external apparatus. Motivation to modify would be to use old and well-known technique to initiate, via NFC or tap, and processing of a payment transaction whereby authorization of payment transaction initiated by the user is obtained based on credential provided by the user and subsequently approved which lead to a secure payment transaction processing based on authentication provided by an external apparatus, see at least Boal [0103] and [0435].
Response to Applicant's Arguments/Remarks
8.	Objection to the title is withdrawn. The 112(f) interpretation, and 112(a) and (b) rejections in association with 112(f) are withdrawn in view of filed claim amendments for all claims with the exception of claim 16 as set forth above.
	The Applicant has presented no argument of substance against 35 U.S.C. 101 and simply generally notes without any particularity: "Claims 1, 12, and 13 are hereby amended in order to improve clarity. Applicant respectfully submits that the amended claim language now more clearly recites elements that, when considered in combination, are not directed to an abstract idea, at least because the claimed invention amounts to significantly more than the judicial exception.
	Accordingly, Applicant respectfully requests reconsideration and withdrawal of the rejection of claims 1-19 under 35 U.S.C. § 101." 
	The amended claims pertain to collecting and comparing [for instance note (a) collecting and comparing known information (Classen); (b) Obtaining and comparing intangible data (CyberSource); (c) parsing and comparing data (Berkheimer); and (d) comparing new and stored information and using rules to identify options (Smartgene)] location of the transaction information which is obtained via GPS such that it can be compared with predetermined rule information about providing rewards, which is insignificant extra solution activity such as pre-solution activity e.g. data gathering - per updated prong two analysis in view of filed claim amendments and lacks significantly more as set forth per updated step 2B analysis per filed claim amendments. Therefore the Applicant's argument is unpersuasive.
	As per 35 U.S.C. 102 and103 in view of Wegner, and Wegner in view of Boal, respectively, as applied to previously pending claims is no longer applicable in view of filed claim amendments. 
	The Examiner conducted an updated search and has relied on D'Agostino to particularly teach that it was indeed old and well-known to gather and compare location comprising longitude and latitude information to allow/authorize a transaction to be carried out, i.e. in view of filed claim amendments claims 1, 3-5, 7-8, 11-13, 15-16, and 18-19 are now rejected under 35 U.S.C. 103(a) as being unpatentable over Wegner et al. (Pub. No.: US 2013/0036001) referred to hereinafter as Wegner, in view of Dino Paul D'Agostino (Pub. No.: US 2014/0180806) referred to hereinafter as D'Agostino; and now claims 2, 6, 9-10, 14, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wegner, in view of D'Agostino, in view of Boal (Pub. No.: US 2014/0180806) referred to hereinafter as Boal. 
	Furthermore, upon conducting an updated search the Examiner encountered numerous other prior art references that could have been applied to the amended claim recitation in place of  D'Agostino - which are noted in the Conclusion section as set forth below.
	Therefore, the Applicant's claim amendments necessitated new grounds of rejection and argument against Wegner are moot as they are in view of the filed claim amendments.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution, at least note the following:
- US20160343096A1 [0028]; [0029]; [0046] "if the payment fencing and reward device 106 receives information indicative of locations of specific hotels for each day of entity travel and information indicative of particular tours with specific monuments visited during the tour, the payment fencing and reward device 106 may determine that the fraud detection facilitated by such information may be much stronger than that facilitated by receipt of only information specifying countries of travel. The payment fencing and reward device 106 may employ a threshold system in which a particular amount of fraud detection statistical improvement is needed before the payment fencing and reward device 106 provides a reward. The approach may be employed to provide rewards that cost less than fraud detection gains. In some embodiments, the reward may be immediate or may take the form of enhanced cash back when the entity is traveling within the declared area specified via the itinerary identified in the payment fencing information."; [0047] "In various embodiments, the payment fencing and reward device 106 may determine whether the payment fencing and reward device 106 may generate a valid geofence or other location based screening criteria based on the additional trip payment fencing information or based on a combination of the additional trip payment fencing information and the partial trip payment fencing information."; and [0048] "A geographic location may be interpreted via geocoding. Geocoding is the process of converting addresses (like “1600 Amphitheatre Parkway, Mountain View, Calif.”) into geographic coordinates (e.g., latitude 37.423021 and longitude -122.083739) which may be used in payment fencing. Geocoding may be performed algorithmically and using databases, often by dedicated applications that provide computational access externally. For example a system such as the ones discussed here may transmit a human-readable input of a location to the Google Geocoding API using a message to a URL of the form https://maps.googleapis.com/maps/api/geocode/json?parameters, where the parameters contain the input location. The returned values are translated into the necessary machine-usable format to implement payment fencing as described herein.";
- US 20170286958 [0102]; [0107]; [0138]-[0139];
- US 20080109375 A1 [0056] "In step 602, either contemporaneous to the data entry, or at a later, more convenient time, wireless communications are established between the ATM 100 and the PDA 300. This is accomplished by the Bluetooth (trademark) transceiver 126 of the ATM 100 automatically discovering, and establishing a personal-area network (PAN) with the Bluetooth (trademark) communication module 308 of the PDA 300 using well known protocols. Upon recognition of the established PAN, the ATM transaction routine 408 prompts the user as to whether he or she desires to execute the recently prepared transaction 410, or any other previously prepared transaction 412, 414, at the ATM 100. If the user responds in the affirmative, the ATM transaction routine 408, in step 606, acquires information relating to the position of the PDA 300 from the GPS receiver 312. In this example, the acquired PDA position information comprises an absolute latitude, longitude, and altitude of the PDA 300."; [0061] "Likewise, where an absolute position of the PDA 300 is used to enhance the security of the above described wireless transaction, the position, P1, of the PDA 300 is also determined by the ATM transaction routine 408 using the GPS receiver 312, and communicated to the ATM 100 with related transaction information using the established PAN (steps 606-610). Similarly, in determining if the position of the PDA 300 meets the one or more predetermined criteria (step 614), namely that the PDA 300 be within one or more known, fixed distances of the ATM 100, the position-enhanced security routine 212 first determines the position, Patm, of the ATM 100 using the GPS receiver 127 associated with the ATM 100. Advantageously, the ATM 100 also stores, or otherwise has access to, information pertaining to its actual position, absent any of the bias which may exist in the GPS derived position. In this example, the actual position of the ATM 100 is stored in, and retrieved from a local storage 206 of the ATM 100 (this may even be used instead of having a GPS received installed in the ATM). After retrieval, the position-enhanced security routine 212 determines the difference between the retrieved, actual position of the ATM 100 and the GPS indicated position. Subsequently, this difference is applied as a correction to the PDA position information received by the position-enhanced security routine 212 from the PDA 300, to provide a corrected, absolute position of the PDA 300. The corrected position of the PDA 300 is then compared by the position-enhanced security routine 212 to a range of positions corresponding to the known, fixed distances from the ATM 100. In this example, the allowable range of positions comprises a range of latitudes, longitudes and altitudes retrieved from the local storage 206 of the ATM 100. If the corrected position of the PDA 300 is found to be within the allowable range of latitudes, longitudes and altitudes, the transaction is, in step 616, allowed to proceed. If not, PDA position information is, in step 606, reacquired, and the process starts anew. In this way, the accuracy of determining the absolute position of the PDA 300 is improved, and errors associated with its use are reduced."

- US 9,917,846 col 4 lines 33-55 note "During operation, a user 32 on user device 14 submits a transaction request 16 under a customer's user identifier to institutional client 18 via communications medium 12. From transaction request 16, institutional client 18 acquires longitude and latitude information for user device 14. For example, if user device 14 is a smartphone with a GPS unit, institutional client 18 derives a single longitude and latitude point from GPS coordinates embedded within transaction request 16. Institutional client 18 then sends transaction 20 to adaptive authentication server 22 in order to obtain authentication results concerning user 32. Adaptive authentication server 22, prior to institutional client 18 receiving transaction request 16, had generated a set of geographical areas fixed with respect to the Earth's surface. Each of the geographical areas has an identifier by which adaptive authentication server 22 refers to the geographical area. For example, adaptive authentication server 22 breaks the Earth's surface into equally-sized grids and each of the geographical areas takes the form of a spherical square. Each side of the spherical square subtends an equiangular range of longitude or latitude. Adaptive authentication server 22 stores the generated set of geographical areas in database 26."

- US20070262860A1 [0092]-[0095]; [0243] "In one embodiment, the system may use a client/server/database model where the server 200 receives the information from the client, e.g. device 100, including but not limited to geographic variables such as latitude and/or longitude, checks the user's position and determines the user's velocity, heading, and so on by comparing information received from the client at different times, then stores the information in a database, looks up relevant information based on criteria stored by the server, and sends back to the user that information that matches one or more criteria. In some embodiments, criteria may include spatial and kinetic variables, and any other variables including but not limited to variables such as time of day, day of week, date, telephone number and/or prefix, and so on. For example, with user's velocity, heading and other derived information, the server may determine if user is driving on a road or freeway, and thus, push message(s) that are appropriate for such users. A host application will push message(s), e.g. advertisements, promotions and the like, based on the criteria stored by the server. In other embodiments, the criteria may be stored on the client. In still other embodiments, in addition to or in lieu of time, date, and spatial and kinetic variables and criteria may include user demographics, preferences, and/or purchasing behavior. In addition, a host application running on the server may save user information in a database for future advertisements, marketing, or promotions."

- US20160148127A1 [0053] note "the threshold 104 of the geofence 102 may be defined by a plurality of points, where the points may be latitude/longitude coordinate pairs. The system 200 may continuously monitor the users 202 current position in comparison to one or more points and determine that the user 202 has crossed a threshold 104 of the geofence 102 when at least one point is equivalent to the current position of the user 202. In other embodiments, the system may establish a first and second region, where the first region is equivalent to the geofenced region 102 and the second region is any geographic area that is not included in the geofenced region 102, and determine that the user 202 has crossed a threshold 104 of the geofence 102 when the current position of the user 202 is equivalent to a point within the first region."
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday - 8:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIPEN M PATEL/Primary Examiner, Art Unit 3688